             Case 1:18-cv-00579-NONE-EPG Document 110 Filed 04/15/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   JERRY DILLINGHAM,                                     No. 1:18-cv-00579-NONE-EPG (PC)
12                   Plaintiff,                            ORDER OVERRULING PLAINTIFF’S
                                                           OBJECTIONS TO MAGISTRATE JUDGE’S
13            v.                                           ORDERS
14   F. GARCIA,                                            (Doc. Nos. 82, 86, 90)
15                   Defendant.
16             Jerry Dillingham (“plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
18             On October 31, 2019, plaintiff filed objections to the magistrate judge’s scheduling
19   order. (Doc. No. 82.) On December 6, 2019, plaintiff filed objections to the magistrate judge’s
20   order denying his motion for a copy of the scheduling conference transcript. (Doc. No. 86).
21   On December 16, 2019, plaintiff filed objections, in part, to the magistrate judge’s order
22   allowing defendant to produce identified documents but to withhold others, following the in
23   camera review of those documents, based on the official information privilege. (Doc. Nos. 83,
24   90.)1
25
26
     1
      In plaintiff’s objections, he also requests appointment of pro bono counsel. However,
27   plaintiff also filed a separate motion requesting, among other things, appointment of pro bono
28   counsel. (Doc. No. 89.) The court will address plaintiff’s motion for appointment of pro bono
     counsel (Doc. No. 89) in due course.
                                                       1
          Case 1:18-cv-00579-NONE-EPG Document 110 Filed 04/15/20 Page 2 of 2



 1          Plaintiff’s “objections” to the magistrate judge’s non-dispositive orders relating to
 2   scheduling and discovery matters, will be construed as a motion to reconsider those orders.
 3   Pursuant to Federal Rule of Civil Procedure 72(a), when reviewing a magistrate judge's order,
 4   “[t]he district judge in the case must consider timely objections and modify or set aside any part
 5   of the order that is clearly erroneous or is contrary to law.” See also 28 U.S.C. § 636(b)(1)(A);
 6   Local Rule 303. Under the clearly erroneous standard of review, a district court may overturn a
 7   magistrate judge's ruling “‘only if the district court is left with the definite and firm conviction
 8   that a mistake has been made.’” Computer Economics, Inc. v. Gartner Group, Inc., 50 F. Supp.
 9   2d 980, 983 (S.D. Cal. 1999) (quoting Weeks v. Samsung Heavy Indus. Co., Ltd., 126 F.3d 926,
10   943 (7th Cir. 1997)). Under the contrary to law standard, a district court may conduct
11   independent review of purely legal determinations by a magistrate judge. Id.
12          The court has reviewed the magistrate judge’s orders (Doc. Nos. 75, 79, 83), as well as
13   the documents submitted for in camera review. These orders were not contrary to law or
14   clearly erroneous. Accordingly, IT IS ORDERED that plaintiff’s objections to the magistrate
15   judge’s orders (Doc. Nos. 82, 86, & 90) are OVERRULED and his request that those orders be
16   reconsidered are denied.
17
     IT IS SO ORDERED.
18
19      Dated:     April 15, 2020
                                                           UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                       2
